                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,               )
                                        )
                   Plaintiff,           )                  8:13CR73
                                        )
             v.                         )
                                        )
BRYAN HOWARD,                           )                   ORDER
                                        )
                   Defendant.           )
                                        )


      On the defendant’s unopposed oral motion to extend the deadlines in filing nos.
181, 185, 187 and 188,

      IT IS ORDERED that Defendant Howard is given until August 14, 2019, to
submit a further response and evidence index. The government is given until August
28, 2019, to submit its response.

      DATED this 24th day of July, 2019.

                                       BY THE COURT:

                                       s/ Richard G. Kopf
                                       Senior United States District Judge
